Name: Commission Regulation (EEC) No 748/89 of 22 March 1989 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  agricultural structures and production;  chemistry
 Date Published: nan

 Avis juridique important|31989R0748Commission Regulation (EEC) No 748/89 of 22 March 1989 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry Official Journal L 080 , 23/03/1989 P. 0051 - 0052 Finnish special edition: Chapter 3 Volume 28 P. 0187 Swedish special edition: Chapter 3 Volume 28 P. 0187 *****COMMISSION REGULATION (EEC) No 748/89 of 22 March 1989 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 2306/88 (2), and in aparticular Article 9 (6) thereof, Whereas the term of validity of production refund certificates is such that it may at most cover two quarters in respect of which production refunds are fixed; whereas such certificates must mention the production refunds applying on the day of receipt of the application in accordance with Article 3 (3) (e) of Commission Regulation (EEC) No 1729/78 (3), as last amended by Regulation (EEC) No 1053/88 (4); whereas, under these circumstances, a change in the intervention price for sugar fixed for non-deficit areas may conceivably occur between the day of receipt of the application for the refund and the day of processing of the basic product in question; Whereas the production refund is henceforward to be determined on the basis of the Community price of sugar and the trend in the price of sugar on the world market; whereas provision should accordingly be made for a rule on an adjustment of such refunds to take account of any change in the intervention price fixed in ecus for sugar between the day of receipt of the application for the certificate and the day of processing of the basic product in question; whereas, to bring such refunds into line with actual conditions on the Community market for sugar, the adjustment should be made taking into account storage levies applicable before and after the change in the intervention prices fixed for sugar; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1729/78 is hereby amended as follows: 1. In Article 3 (3) (b) and (e) and in Article 10, 'on which the application was lodged' is replaced by 'on which the application was received'. 2. Article 5 is replaced by the following: 'Article 5 The refund certificate shall be valid from the day of receipt of the application to the end of the third month following the quarter of fixing during which the application for a production refund was received.' 3. The following Article 5a is inserted: 'Article 5a 1. If during the period between the day of receipt of an application for a production refund certificate pursuant to this Regulation and the day of processing of the basic product within the meaning of Council Regulation (EEC) No 1010/86 (1) a change occurs in the intervention price for white sugar fixed in ecus for non-deficit areas, the production refund in question shall be adjusted for the quantities of basic product processed from the day of such change. 2. For the purposes of applying the adjustment provided for in paragraph 1, the competent authority of the Member State issuing the refund certificate in question shall add the following to the certificate when it is issued: "To be adjusted in accordance with Commission Regulation (EEC) No 748/89 (OJ No L 80, 23. 3. 1989, p. 51) for processing from the date of application of the new intervention price in question." The adjustment is to be made at the time of payment of the production refund in question. 3. Where the basic product is white sugar as referred to in Article 1 (1) of Regulation (EEC) No 1010/86, the adjustment provided for in paragraph 1 shall be obtained by increasing or reducing, as the case may be, the production refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for white sugar for non-deficit areas applicable on the day of receipt of the certificate application plus the storage levy applicable on that day and that price for white sugar applicable on the day of processing of the basic product in question, plus the storage levy applicable on that day. 4. Where the basic product is raw sugar of the standard quality referred to in Article 1 (1) of Regulation (EEC) No 1010/86, the adjustment provided for in paragraph 1 shall be obtained by increasing or reducing, as the case may be, the production refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for raw sugar applicable on the day of receipt of the certificate application plus the storage levy applicable on that day and that price applicable on the day of processing of the basic product in question plus the storage levy. 5. If the raw sugar yield differs from that laid down in the definition of the standard quality referred to in Council Regulation (EEC) No 431/68 (2), the refund, adjusted in accordance with paragraph 4, shall be adjusted for payment in accordance with Article 2 of Commission Regulation (EEC) No 837/68 (3). 6. Where the basic product is sucrose syrup as referred to in Article 1 (1) of Regulation (EEC) No 1010/86, the adjustment shall be determined in accordance with paragraph 4 above and Article 6 of Regulation (EEC) No 1010/86. 7. Where the basic product is isoglucose as referred to in Article 1 (1) and (2) of Regulation (EEC) No 1010/86, the adjustment shall be determined in accordance with paragraph 4 above and shall apply per 100 kilogram of dry matter of the product concerned. (1) OJ No L 94, 9. 4. 1986, p. 9. (2) OJ No L 89, 10. 4. 1968, p. 3. (3) OJ No L 151, 30. 6. 1968, p. 42.' Article 2 This Regulation shall enter into force on 1 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 201, 27. 7. 1988, p. 65. (3) OJ No L 201, 25. 7. 1978, p. 26. (4) OJ No L 103, 22. 4. 1988, p. 25.